MEMORANDUM **
Lane Edwin Dick appeals his 87-month sentence imposed following his guilty plea to conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Dick contends that the district court erred in failing to grant him downward departures on the grounds of diminished mental capacity under United States Sentencing Guidelines § 5K2.13, and/or sentencing entrapment. It is apparent from the record that the district court was aware of its authority to depart on the grounds offered by Dick, but declined to do so. Absent some indication that the district court believed it lacked the authority to depart, this court may not review the district court’s discretionary refusal to depart downward. See United States v. Webster, 108 F.3d 1156, 1158-59 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.